            Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

L’ORÉAL USA CREATIVE, INC.          )
                                    )
                                    )
                                    )                                  18-982
    Plaintiff,                      )                CIVIL ACTION NO. ___________
                                    )
      v.                            )
                                    )
DRUNK ELEPHANT, LLC                 )
DRUNK ELEPHANT HOLDINGS, LLC )
                                    )
                                    )
                                    )
    Defendants.                     )
____________________________________)


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff L’Oréal USA Creative, Inc. (“L’Oréal” or Plaintiff), by and through the

undersigned counsel, brings its complaint against defendants Drunk Elephant, LLC and Drunk

Elephant Holdings, LLC (“Drunk Elephant Holdings”) (collectively, “Drunk Elephant”), and

alleges as follows:

               Nature of Action and Relief Sought

       1.      This is an action to stop Defendants’ infringement of Plaintiff’s United States

Patent No. 7,179,841 (the “’841 Patent”), a copy of which is attached hereto as Exhibit A.

Plaintiff is the owner of the ’841 Patent. Plaintiff seeks injunctive relief and monetary damages.




                              L’Oréal v. Drunk Elephant
                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
            Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 2 of 12



                                             PARTIES

       2.      L’Oréal is a corporation organized and existing under the laws of the State of

Delaware and maintains a place of business at 10 Hudson Yards, New York, New York 10001.

       3.      Drunk Elephant Holdings, LLC is the parent company of Drunk Elephant, LLC.

Drunk Elephant Holdings is a limited liability company organized and existing under the laws of

the State of Delaware since February 27, 2017. Drunk Elephant Holdings maintains a business

address at 1600 38th St., Suite 424, Austin, Texas 70731 (Travis County). Drunk Elephant

Holdings conducts business operations within the Western District of Texas through its facilities

in Austin, Texas and through its subsidiary Drunk Elephant, LLC.

       4.      Drunk Elephant, LLC is a limited liability company organized and existing under

the laws of the State of Delaware since February 27, 2017. Drunk Elephant, LLC has been

registered with the Texas Secretary of State to conduct business in Texas since March 3, 2017,

and maintains a place of business at 1600 38th Street, Suite 424, Austin, Texas 70731 (Travis

County). Drunk Elephant, LLC can be served via its registered agent for service of process,

Corporation Service Company DBA CSC, located at 211 E. 7th Street Suite 620, Austin, TX

78701 (Travis County). Drunk Elephant, LLC conducts business operations within the Western

District of Texas through its facilities in Austin, Texas.

       5.      Based upon information and belief, Drunk Elephant ships, distributes, makes,

uses, offers for sale, sells, and/or advertises C-Firma Day Serum (“C-Firma,” “the C-Firma

product(s),” or “the Accused Products”).

                                 JURISDICTION AND VENUE

       6.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et

seq., including 35 U.S.C. §§ 271, 281, 283, 284, and 285. The Court has subject matter


                              L’Oréal v. Drunk Elephant
                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
              Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 3 of 12



jurisdiction over this case for patent infringement under 28 U.S.C. §§ 1331 and 1138(a).

         7.      The Court has general and personal jurisdiction over Drunk Elephant at least

because: Drunk Elephant is present in the Western District of Texas, conducts business in and

with residents of this District, and Drunk Elephant has minimum contacts within the State of

Texas and in the District; Drunk Elephant has purposefully availed itself of the privileges of

conducting business in the State of Texas and in the Western District of Texas; Drunk Elephant

regularly conducts business within the State of Texas and within the Western District of Texas,

and L’Oréal’s causes of action arise directly from Drunk Elephant’s business contacts and other

activities in the State of Texas and in the Western District of Texas.

         8.      More specifically, Drunk Elephant, directly and/or through its intermediaries,

ships, distributes, makes, uses, imports, offers for sale, sells, and/or advertises its products and

affiliated services in the United States, the State of Texas, and the Western Division of Texas.

Based upon public information, Drunk Elephant has committed patent infringement in the State

of Texas and the Western District of Texas through these activities. Drunk Elephant solicits

customers in the State of Texas and in the Western District of Texas. Drunk Elephant has many

paying customers who are residents of the State of Texas and the Western District of Texas and

who use Defendants’ products in the State of Texas and the Western District of Texas.

         9.      Upon information and belief, Drunk Elephant has purposefully and voluntarily

placed one or more infringing products into the stream of commerce with the expectation that

they will be purchased and/or used by residents of this District and/or incorporated into

downstream products purchased by consumers in this District, including by directly or indirectly

working with subsidiaries, distributors, and other entities located within this District and this

State.



                               L’Oréal v. Drunk Elephant
                   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
             Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 4 of 12



       10.      Drunk Elephant and its intermediaries maintain highly interactive and commercial

websites, accessible to residents of Texas and this judicial District, through which Drunk

Elephant and its intermediaries promote and sell Drunk Elephant’s products and services,

including products that infringe the patents-in-suit.

       11.      Venue is proper in this District pursuant to 28 U.S.C. §§1400(b) and 1391 for at

least the reasons set forth above.

                               BACKGROUND INFORMATION

       12.      The ’841 Patent was duly and legally issued by the United States Patent and

Trademark Office (hereinafter, “USPTO”) after full and fair examinations.

       13.      The ’841 Patent issued from and traces its priority date back to United States

Patent Application No. 11/032,931 (“the ’931 Application”) which was filed on January 11, 2005

and issued after full and fair examination as the ’841 Patent. See Ex. A at A-1 and Exhibit B.

       14.      The’931 Application traces its priority to United States Provisional Patent

Application No. 60/536,143, which was filed on January 13, 2004. See Exhibit C.

       15.      The ’841 Patent was duly issued by the USPTO on February 20, 2007. See Ex. A at

A-1.

       16.      By assignment, L’Oréal is the owner of the ’841 Patent, and possesses all right,

title and interest in the ’841 Patent, including the right to enforce the ’841 Patent, the right to

license the ’841 Patent, and the right to sue Drunk Elephant for infringement and recover past

damages. See Exhibit D.

       17.      Based upon public information, Drunk Elephant advertises, sells, offers to sell,

provides and/or educates customers about its C-Firma Day Serum. Evidence obtained from

Drunk Elephant’s website regarding this product is provided in Exhibit E.


                              L’Oréal v. Drunk Elephant
                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
             Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 5 of 12



       18.      Drunk Elephant sells C-Firma directly from its own website and through third

party retailers, such as Sephora and Amazon.com. See Exhibits F, G, and H.

       19.      Based on public information, Drunk Elephant owns, operates, advertises, and/or

controls the website https://www.drunkelephant.com/, through which Drunk Elephant advertises,

sells, offers to sell, provides and/or educates customers about its products and services, including

but not limited to Drunk Elephant’s C-Firma Day Serum. Evidence obtained from Drunk

Elephant’s website (and others) regarding this product is provided in the claim chart at Exhibit I.

       20.      According to the description of C-Firma on Drunk Elephant’s webpage, C-Firma

Day Serum contains:




See Ex. F.

       21.      According to Drunk Elephant’s web site, C-Firma Day Serum was developed to

stabilize Vitamin C or L-Ascorbic Acid as a topical skin treatment to provide a “powerful defense


                              L’Oréal v. Drunk Elephant
                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
           Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 6 of 12



against environmental free-radical damage”:




See Exhibit J.




                             L’Oréal v. Drunk Elephant
                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
               Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 7 of 12



                                     COUNT I
                       INFRINGEMENT OF U.S. PATENT NO. 7,179,841

         22.      L’Oréal re-alleges and incorporates by reference each of the paragraphs 1-21

above.

         23.      The ’841 Patent is valid and enforceable.

         24.      Drunk Elephant has at no time, either expressly or impliedly, been licensed under

the ’841 Patent.

         25.      Upon information and belief, Drunk Elephant has infringed and continues to

infringe claims of the ’841 Patent, either literally or under the doctrine of equivalents, through

the manufacture and sale of infringing products under at least the “C-Firma Day Serum” brand.

         26.      Upon information and belief, Drunk Elephant has been and now is directly,

literally under 35 U.S.C. §§ 271(a), and/or equivalently under the doctrine of equivalents,

infringing one or more claims of the ’841 Patent, including Claims 1, 4, 5, 11, 12, and 13,

because it ships, distributes, makes, uses, imports, offers for sale, sells, and/or advertises

products, including at least the Accused Products, that include a single-phase solution

composition comprising by weight: from 5% to 40% L-ascorbic acid, 0.2% to 5.0% of a

cinnamic acid derivative selected from p-coumaric acid, ferulic acid, caffeic acid, sinapinic acid,

combinations thereof, and cis and trans isomers thereof, 10% to 60% of a solvent comprising a

glycol ether and an alkanediol; and water, the composition having a pH of no more than about

3.5, and wherein when the cinnamic acid derivative is present at an amount greater than 0.5%,

the composition further comprises a surfactant in an amount of 1.5% to 5.0%. See Ex. I; see also

supra, paragraphs 1-25.

         27.      Upon information and belief, Drunk Elephant has also intentionally induced and

continues to induce infringement of one or more claims of the ‘841 Patent in this district and

                                L’Oréal v. Drunk Elephant
                    ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
              Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 8 of 12



elsewhere in the United States, by its intentional acts which have successfully, among other

things, encouraged, instructed, enabled, and otherwise caused Drunk Elephant’s customers to use

the Accused Products in an infringing manner. To the extent that Drunk Elephant is not the only

direct infringer of the ’841 Patent, customers that have purchased and/or used the Accused

Products, including the C-Firma product(s) (see Exs. E, F, I; see also supra, paragraphs 1-27),

constitute direct infringers.

        28.      Despite knowledge of the ’841 Patent as early as September 21, 2018, when

L’Oréal informed Drunk Elephant of infringement via letter, and also by virtue of the filing of

this complaint, based upon information and belief, Drunk Elephant continues to encourage,

instruct, enable, and otherwise cause its customers to use its products in a manner which

infringes the ’841 Patent. See Ex. E. Based upon public information, the provision of and sale

of the Accused Products is a source of revenue and a business focus of Drunk Elephant. Id.

        29.      Based upon information and belief, Drunk Elephant specifically intends its

customers to use its products and services in such a way that infringes the ’841 Patent by, at a

minimum, providing and supporting the Accused Products and instructing its customers on how

to use them in an infringing manner, at least through information available on Drunk Elephant’s

website including information brochures, promotional material, and contact information. See Ex.

E.

        30.      Specifically, Drunk Elephant offers C-Firma to assist its customers in treating a

subject for effects of radical-induced damage according at least to Claims 25, 30, and 31. The

treatment includes at least administering to the subject a stabilized single-phase solution

composition comprising by weight: 5% to 40% L-ascorbic acid, 0.2% to 5.0% of a cinnamic

acid derivative selected from p-coumaric acid, ferulic acid, caffeic acid, sinapinic acid,


                               L’Oréal v. Drunk Elephant
                   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
             Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 9 of 12



combinations thereof, and cis and trans isomers thereof, 10% to 60% of a solvent comprising a

glycol ether and an alkanediol; and water, the composition having a pH of no more than about

3.5, and wherein when the cinnamic acid derivative is present at greater than 0.5%, the

composition further comprises a surfactant in an amount of 1.5% to 5.0%. See Exs. E, F, I.

Based upon public information, Drunk Elephant knew that its actions, including but not limited

to any of the aforementioned products and services, would induce, have induced, and will

continue to induce infringement by its customers of the ‘841 Patent by continuing to sell,

support, and instruct its customers on using the Accused Products. See Ex. E.

       31.      Upon information and belief, Drunk Elephant also contributes to the infringement

of the ‘841 Patent by offering for sale and/or selling components that constitute a material part of

the invention claims in the ‘841 Patent.

       32.      For example, Drunk Elephant has offered for sale and/or sold numerous C-Firma

product(s) that infringe the ‘841 Patent, as discussed above.

       33.      Upon information and belief, Drunk Elephant’s C-Firma product(s) have no

substantial, non-infringing uses. See Ex. E.

       34.      As a result, the C-Firma product(s) can only be used in a manner that infringes the

‘841 Patent, and on information and belief, have been used by Drunk Elephant’s customers in a

manner that directly infringes one or more claims of the ‘841 Patent.

       35.      L’Oréal is entitled to recover from Drunk Elephant the damages sustained by

L’Oréal as a result of Drunk Elephant’s wrongful acts in an amount subject to proof at trial,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.




                              L’Oréal v. Drunk Elephant
                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 10 of 12



       36.    Drunk Elephant’s infringement of L’Oréal’s rights under the ‘841 Patent will

continue to damage L’Oréal, causing irreparable harm to L’Oréal for which there is no adequate

remedy at law, unless enjoined by this Court.

                                     PRAYER FOR RELIEF

       37.    L’Oréal respectfully requests the following relief:

              A.      An adjudication that one or more claims of the ‘841 Patent has been

                      infringed, either literally and/or under the doctrine of equivalents, by the

                      Drunk Elephant;

              B.      An adjudication that Drunk Elephant has induced infringement of one or

                      more claims of the ‘841 Patent based upon post-filing date knowledge of the

                      ‘841 Patent;

              C.      An award of damages to be paid by Drunk Elephant adequate to compensate

                      L’Oréal for Drunk Elephant’s past infringement and any continuing or future

                      infringement up until the date such judgment is entered, including interest,

                      costs, and disbursements as justified under 35 U.S.C. § 284 and, if necessary

                      to adequately compensate L’Oréal for Drunk Elephant’s infringement, an

                      accounting of all infringing sales including, but not limited to, those sales not

                      presented at trial;

              D.      A grant of permanent injunction pursuant to 35 U.S.C. § 283, enjoining the

                      Drunk Elephant and its respective officers, agents, servants, employees, and

                      attorneys, and those persons in active concert or participation with them who

                      receive actual notice of the order by personal service or otherwise, from

                      further acts of infringement with respect to any one or more of the claims of

                      the ‘841 Patent;


                               L’Oréal v. Drunk Elephant
                   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 11 of 12



   E.      That this Court declare this to be an exceptional case and award L’Oréal its

           reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and,

   F.      Any further relief that this Court deems just and proper.



                           Respectfully submitted,

                           L’ORÉAL USA CREATIVE, INC.

                           BELLINGER & SUBERG, LLP

                           /s/Haakon Donnelly
                           Haakon T. Donnelly
                           Texas State Bar No. 24032133
                           Barbara L. Emerson
                           Texas State Bar No. 06599400
                           10,000 N. Central Expy., Suite 900
                           Dallas, Texas 75231
                           Telephone: (214) 954-9540
                           Facsimile: (214) 954-9541
                           hdonnelly@bellingersuberg.com
                           bemerson@bellingersuberg.com




                    L’Oréal v. Drunk Elephant
        ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
        Case 1:18-cv-00982-LY Document 1 Filed 11/14/18 Page 12 of 12



                             THE MARBURY LAW GROUP, PLLC
                             Michelle E. O’Brien (pro hac vice pending)
                               Maryland State Bar Member
                             Shauna M. Wertheim (pro hac vice pending)
                               Virginia State Bar No. 389069
                             Jack Smith (pro hac vice pending)
                               District of Columbia Bar No. 1,019,124
                             Joanna L. Cohn (pro hac vice pending)
                               Virginia State Bar No. 80240
                             11800 Sunrise Valley Drive, 15th Floor
                             Reston, Virginia 20191
                             Telephone: (703) 391-2900
                             Facsimile: (703) 391-2901
                             mobrien@marburylaw.com
                             swertheim@marburylaw.com
                             jsmith@marburylaw.com
                             jcohn@marburylaw.com

                             ATTORNEYS FOR PLAINTIFF

                             Counsel for Plaintiff L’Oréal USA Creative, Inc.
Date: November 14, 2018




                           L’Oréal v. Drunk Elephant
               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
